Title: To George Washington from Charles Carroll (of Carrollton), 9 August 1798
From: Carroll, Charles (of Carrollton)
To: Washington, George



Dear Sir
Doughoragen [Md.] 9th Aug. 1798

I was yesterday favored with your letter of the 2d instant. Your sentiments respecting the proper qualifications of Aids to a Commander in chief, or of a separate army are very just; unquestionably persons of experience should have the preference for the forcible reasons you mention; but I thought that they, who had acquired experience by actual service during the last war, would aim at, & aspire to commands in the army proposed to be raised, or at becoming colonels Majors &ca and that young Men chiefly would solicit to be appointed aids.
I sincerely wish that you may not be forced to quit your retirement & place yourself at the head of our army: nothing, I fear, will prevent the Directory from landing a strong force in one of the Southern States, but the want of the means; it is obvious, they aim at splitting the countries surrounding France into small Democracies entirely dependant on the rulers of the great nation; they view with a jealous eye the growing strength of this country, and if they can, they will nip it in the bud by dismembring the Union. They have too many partizans among us, influenced by a variety of motives, who will aid their measures, when they dare to cast off the mask on these traitors. I wish with you, that the expense of our

preparations could be thrown, but the mischief is, the far greater part (were it even practicable to subject them solely to the expense) have little or nothing to pay, and this poverty is one of the causes, which has inlisted them under the banners of France.
I have observed that through all the changes of parties & rulers in France, one object has been steadily pursued, the aggrandisement of the terrible Republic, & the depression of its neighbours: All the men placed at the head of the french councils have had ambition and enterprise; France, if left in possession of its acquisitions, will, on the return of a general peace⟨,⟩ turn its attention to the acquirement of a powerful marine which can be acquired only by an extensive commerce, supported by extensive & opulent colonies—I suspect therefore that the Directory will wrest from Spain Louisiana & from Portugal the Brazils. The single Island of St Domingo, when reduced to order & improved, as the french part of it was before the revolution, will support a flourishing trade. What can prevent Russia, Prussia & Austria from combining with England to defeat the ambitious designs of France. I fear mutual jealousy, weakness of the princes, who nominally govern those countries, the corruption of some ministers, & exhausted finances.
It is said, Mr Marshall reports the finances of France to be at the lowest ebb; the want of money may give a temporary respit to Europe, & to this country: but if the interval be not improved in a forming a solid Union against the ambition & disorganising projects of the french Oligarchy, they will be soon revived. Should the present system of France (government it cannot be called) endure any length of time, it will endeavour to undermine by secret intrigue, or subvert by open force the monarchies of Europe, for the co existence of those governments is incompatible with that of France; the latter indeed is yet to undergo great changes, & may terminate in a Monarchy, perhaps more formidable to the Independence of Europe, than the subsisting Oligarchy, which from the seeds of internal decay can not be expected to survive many years.
Excuse, Sir, this effusion of political conjectures, your letter has partly drawn them from me. I remain with the greatest respect & esteem Dr Sir Yr most obdt hum. Servant

Ch. Carroll of Carrollton

